Citation Nr: 0615443	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether entitlement to an earlier effective date for a 
compensable evaluation for tinnitus, to include on the basis 
of clear and unmistakable error in the August 4, 1971, RO 
rating decision, or on a basis other than CUE, is warranted.


REPRESENTATION

Appellant represented by:	Vance Meixsell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  He is the recipient of a Purple Heart Medal.

This appeal came to the Board of Veterans' Appeals (Board) 
from rating decisions by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified before the undersigned at a January 
2006 hearing at the RO. A transcript of that hearing is of 
record. 

Although the veteran filed a notice of disagreement on the 
issue of a higher rating for hearing loss, he restricted his 
April 2004 substantive appeal only to the issue of an earlier 
effective date for the service-connected tinnitus. The Board 
will limit its consideration accordingly.

The Board will afford broad alternative consideration for an 
earlier effective date and has recharacterized the veteran's 
claim to reflect the broader interpretation of the benefits 
sought.


FINDINGS OF FACT

1.  A Board decision dated July 20, 1971 granted service 
connection for tinnitus due to acoustic trauma incurred 
during military service. In an unappealed August 1971 RO 
rating decision the RO effectuated the Board's grant, and 
assigned a noncompensable rating.

2.  Under the rating schedule in effect in July 1971, 
tinnitus due to acoustic trauma was not recognized as a 
compensable disability. 

3.  The August 1971 RO rating decision was reasonably 
supported by evidence then of record; the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error

4.  In March 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a compensable 
rating for tinnitus due to acoustic trauma.

5.  The appellant requested VA benefits through a letter 
forwarded to the RO by his congressman, received at the RO on 
September 21, 1977; the RO responded to the congressman in a 
September 1977 letter regarding the tinnitus rating, but did 
not respond to the veteran.

6.  In November 2001 rating decision, the RO increased the 
rating to 10 percent retroactive up to one year prior to the 
veteran's June 2001 claim for increase, and thus effective 
from June 26, 2000, on the basis of liberalizing legislation 
in effect from June 10, 1999.

7.  Based on the March 10, 1976 liberalizing regulations in 
effect at the time of receipt of the September 1977 informal 
claim, a 10 percent rating is assignable effective September 
21, 1976, one year prior to the date of the informal claim 
for an increase but more than one year after the date of the 
liberalizing issue.


CONCLUSIONS OF LAW

1.  The August 4, 1971, RO rating decision that denied a 
compensable rating for tinnitus due to acoustic trauma is 
final. 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1971). 

2.  The August 4, 1971, RO rating decision that denied a 
compensable rating for tinnitus due to acoustic trauma did 
not constitute clear and unmistakable error (CUE) and cannot 
be revised or reversed based on CUE. 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2005). 

3.  The criteria for an earlier effective date of for a 
compensable disability evaluation for tinnitus, on the basis 
of CUE, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.84b, Diagnostic code 6260; § 4.124a, Diagnostic Codes 8045, 
8046 (1971).

4.  An informal claim was received at the RO on September 21, 
1977; entitlement to an effective date of September 21, 1976, 
but no earlier, for a 10 percent rating for tinnitus, is 
established. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2005), § 4.84(b), Diagnostic code 6260 (See 
41 Fed. Reg. 11291, 11298 (March 18, 1976), in effect from 
March 10, 1976), § 4.87, diagnostic code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought. 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
(holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision); 
see also Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

As regards the underlying issue of an earlier effective date 
for the service-connected tinnitus, the Board notes that a 
precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one for an earlier effective date, which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c). 

This appeal arises from a June 2001 claim for increase. The 
required statements of the case were issued to the appellant 
in January 2004 and March 2004. Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim seeking an earlier effective date, and the 
Board is also unaware of any such outstanding evidence or 
information. Given the grant of benefits below, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's appeal.

II.  Facts 

The appellant's claim for service connection for tinnitus was 
granted in a July 20, 1971 Board decision. The Board found 
that the veteran suffered a traumatic perforation of the 
tympanic membrane following an explosion with resulting ear 
disability and tinnitus. The Board's grant was effectuated by 
an August 1971 RO rating decision, which assigned a 
noncompensable rating, effective from August 1969, the time 
of discharge from service.  Tinnitus in the left ear was 
noted on an earlier 1971 physical examination.

In an August 1971 letter and attached VA form 4107, the RO 
informed the veteran of the determination and of his appeal 
rights but the veteran did not appeal the decision. As such, 
that determination is considered final, although it may be 
reversed if found to be based upon clear and unmistakable 
error (CUE). 38 U.S.C.A. §§ 5109A, 7105. 

A letter from a member of congress received at the RO on 
September 21, 1977, indicated that the veteran wished to be 
examined for compensation for VA benefits. In a September 
1977 letter to the congressman, the RO advised that a 
decision was made in July 1971 on the veteran's claim for 
disability benefits, and a noncompensable rating had been 
assigned. The RO advised that in the absence of new and 
material evidence such as medical evidence showing increased 
severity of the disabilities, otitis media and tinnitus, no 
further consideration would be accorded to the service-
connected noncompensably rated claims. The RO sent no 
correspondence to the veteran at that time.

No subsequent claims were filed by the veteran or in his 
behalf, until the June 2001 claim for increased rating.

III.  Law and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

At the time of the July 1971 Board decision that granted 
service connection for tinnitus and otitis media, the 
regulations provided that tinnitus was to be rated under 
diagnostic code 6260, at 0 percent, and under diagnostic 
codes 8045 and 8046. Diagnostic code 8045 specified that 
brain disease due to trauma - purely subjective complaints 
such as headache, dizziness, insomnia, tinnitus, etc., 
recognized as symptomatic of brain trauma will be rated 10 
percent and no more under diagnostic code 9304. The 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma. Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 were not assignable in the absence of a diagnosis of 
chronic brain syndrome associated with brain trauma. 
Diagnostic code 8046 was for rating cerebral 
arteriosclerosis.

Effective March 10, 1976, liberalizing law allowed for rating 
due to acoustic trauma, and the rating schedule provided that 
tinnitus was to be rated 10 percent disabling under 
diagnostic code 6260, for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma.  As noted, this 
was effective March 10, 1976.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003. Under the criteria in effect 
from June 10, 1999 to June 12, 2003, Diagnostic Code 6260 
provided that if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted. Subsequently 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma. 38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect 
from June 10, 1999 to June 12, 2003). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a). The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.102, 4.3. In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

CUE in the August 1971 RO rating decision.

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991). The Court has pointed out that CUE is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40, 
43 (1993). Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue. Fugo, 6 Vet. App. 
at 43. A claim of CUE must be specific as to when and how the 
error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE." Fugo, 6 Vet. App. at 44. Furthermore, CUE 
claims are limited to a review of the evidence of record at 
the time of the challenged rating action. Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001).

The facts pertinent to the veteran's tinnitus at the time the 
RO assigned a noncompensable rating in August 1971 are not in 
dispute. As set out above, there was no provision in the 
Rating Schedule, diagnostic code 6260, at that time, 
authorizing any compensable evaluation for tinnitus. The 
Board notes that in instances such as this the law is 
dispositive, and considering the law in effect at that time, 
there is nothing to compel a conclusion, from which 
reasonable minds could not differ, that a compensable rating 
was assignable under any applicable diagnostic code. There 
was no undebatable error of fact or law that would have 
manifestly changed the outcome, and the specific errors 
alleged do not amount to CUE. Therefore, the Board finds no 
CUE in the RO's August 1971 rating decision.  There was no 
suggestion of brain trauma or syndrome which would have 
allowed for a compensable rating under other codes.

Earlier effective date on a basis other than CUE

The Board has considered the evidence and finds another basis 
on which to consider the veteran's entitlement to an earlier 
effective date for the tinnitus disability.

In this regard, it is also argued that the persistent 
tinnitus was continuous from the grant of service connection, 
such that when the regulatory provisions were amended in 
March 1976 to allow a compensable rating for tinnitus, the 
veteran should have been so rated. Although the RO did not 
specifically address this argument, the Board notes that the 
veteran seeks an earlier effective date, and that CUE is 
merely one way to get there. Thus, the Board finds no 
prejudice to the veteran in affording consideration of this 
issue. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110. Except as otherwise 
provided, the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.38 U.S.C.A. § 5110 
(g); 38 C.F.R. § 3.114.

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions. 38 C.F.R. § 3.114(a)(1). If a 
claimant requests review of his claim more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3). The intent 
of these provisions was to compensate claimants who might 
have been unaware or less diligent in filing a claim for 
benefits that they were otherwise entitled to by enactment of 
liberalizing legislation. See McCay v. Brown, 106 F.3d 1577 
(Fed. Cir. 1997).

The term 'claim' or 'application' means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit. 38 C.F.R. § 3.1(p). 'Date of receipt' generally 
means the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1 (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a). 

The Board established service connection for tinnitus in its 
July 1971 decision, and the RO effectuated the decision in 
August 1971, assigning a noncompensable rating under 
schedular criteria in effect at that time. As set forth 
above, the regulations at that time provided compensation for 
tinnitus only as a result of brain disease due to trauma or 
concussion.

A review of the evidentiary record discloses an attempt by 
the appellant to seek VA benefits in September 1977, via a 
letter forwarded by his congressman, and received at the RO 
on September 21, 1977. That the RO interpreted it as such is 
reflected in the RO's response to the congressman referencing 
the veteran's educational and service-connected disabilities. 
However, the RO did not respond directly to the veteran 
regarding his claim. Thus the claim for increase is 
considered filed as of the date of receipt of the 
congressional inquiry with attached letter from the veteran 
(informal claim) pursuant to 38 C.F.R. § 3.155(a). Although 
the veteran did not directly request an increased rating, the 
Board broadly construes his communication and the RO's 
response as encompassing all service-connected disabilities 
in existence at that time.

The regulations with regard to tinnitus were liberalized in 
March 1976, to include a compensable rating for persistent 
tinnitus resulting from acoustic trauma, in addition to 
previously compensable brain disease/head trauma or 
concussion. Because the veteran's informal claim for an 
increased rating for tinnitus was received more than one year 
after the effective date of the law or VA issue (i.e. March 
10, 1976), benefits may only be authorized for one year prior 
to the date of receipt of such a request.  38 C.F.R. 
§ 3.114(a)(3). This would be from September 21, 1976.

The evidence shows a history of tinnitus in service, service 
connected effective from August 1969, and recent 2001 VA 
examination reports continuing tinnitus over the years, with 
consistent high-pitched tinnitus, bilaterally. Having 
reviewed the record, the evidence establishes that it is at 
least as likely as not that the veteran had persistent 
symptoms in 1977 when the informal claim forwarded by his 
congressman, and received at the RO. Resolving reasonable 
doubt in the veteran's favor, an effective date of September 
21, 1976 is warranted for the assignment of a 10 percent 
rating for tinnitus under the liberalizing law in effect at 
that time. 

There is no statutory authority to authorize an effective 
date earlier than September 21, 1976. Although the veteran 
was granted service connection for tinnitus in 1971 and 
likely met the criteria for a compensable evaluation for 
tinnitus at the time of the liberalizing law in March 1976, 
he did not file a claim within one year of the liberalizing 
law. Thus the earliest effective date is one year prior to 
the receipt of his informal claim for VA benefits, rather 
than the date of his separation from active duty or the 
effective date of the liberalizing law. Accordingly, an 
earlier effective date for a 10 percent rating for tinnitus, 
effective from September 21, 1976, will be granted to this 
extent only.




ORDER

An earlier effective date for a 10 percent rating for 
tinnitus, based upon CUE in an August 4, 1971, RO rating 
decision, is denied.

An earlier effective date of September 21, 1976, for a 10 
percent rating for the service-connected tinnitus on a basis 
other than CUE, is granted.  The appeal is allowed to this 
extent subject to the law and regulations governing the award 
of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


